ORDER
On April 28, 2009, the court suspended respondent John Norman Nelson, Jr., for a period of 30 days. Respondent has filed an affidavit with the court stating that he has fully complied with the terms of the court’s order for suspension, except for successful completion of the professional responsibility portion of the state bar examination. The Director of the Office of Lawyers Professional Responsibility does not oppose the request for reinstatement.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent John Norman Nelson, Jr., is conditionally reinstated to the active practice of law, subject to his successful completion of the professional responsibility portion of the state bar examination by April 28, 2010. By April 28, 2010, respondent shall file with the Clerk of Appellate Courts and serve upon the Director of the Office of Lawyers Professional Responsibility proof of successful completion of the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension, pending successful completion of the examination, pursuant to Rule 18(e)(3), Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/ Alan C. Page Associate Justice